DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on December 23, 2020, claims 1-3, 5-12, 14-17 and 19-23 are now pending for examination in the application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-12, 14-17 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koumchatzky et al. (US Pub. No. 20170289589) and Sehn (US Patent No. 9237202) in further view of Stauffer et al. (US Pub. No. 20170102831).

Regarding claim 1, Koumchatzky et al. teaches a computer-implemented method comprising:



ranking, by the computing system, a plurality of ephemeral content item collections, including the ephemeral content item collection, based on a machine learning model, wherein the plurality of ephemeral content item collections include live and post-live ephemeral content item collections, and wherein the machine learning model determines scores indicating probabilities of a user engaging with the plurality of ephemeral content item collections and is trained based on features relating to at least one of ephemeral content item collection attributes, ephemeral content item attributes, or user attributes (See Koumchatzky et al. , Figs. 5 and 6); and

providing, by the computing system, at least one of the ranked plurality of ephemeral content item collections in an ephemeral content feed of a user (See Koumchatzky et al., Figs. 5 ephemeral content item from a live stream video that has concluded, wherein the ephemeral content item from the live stream video is included in an ephemeral content item collection.
	However, Sehn teaches generating, by the computing system, an ephemeral content item from a live stream video that has concluded, wherein the ephemeral content item from the live stream video is included in an ephemeral content item collection (See Sehn Column 2, Lines 2-16, “The memory 104 is a combination of flash memory and random access memory. The memory 104 stores an ephemeral message controller 106. The ephemeral message controller 106 includes executable instructions to display ephemeral messages. An ephemeral message may be a text, an image, a video and the like. The display time for the ephemeral message is typically set by the message sender. However, the display time may be a default setting or a setting specified by the recipient. Regardless of the setting technique, the message is transitory. That is, the message is automatically deleted after a specified viewing period, a specified number of views or a specified period of time (e.g., 24 hours)”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Koumchatzky et al. (capturing live video streams) with Sehn (content delivery for ephemeral objects).  This would have facilitated personalized content delivery by creating an engaging feed of timely content.  See Stauffer Paragraphs 3-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: social media.  

Koumchatzky et al. as modified by Sehn does not disclose ranking, by the computing system, a plurality of ephemeral content item collections, including the ephemeral content item collection, based on a machine learning model, wherein the machine learning model determines scores indicating probabilities of a user engaging with the plurality of ephemeral content item collections

However, Stauffer teaches ranking, by the computing system, a plurality of ephemeral content item collections, including the ephemeral content item collection, based on a machine learning model, wherein the plurality of ephemeral content item collections include live and post-live ephemeral content item collections, and wherein the machine learning model determines scores indicating probabilities of a user engaging with the plurality of ephemeral content item collections and is trained based on features relating to at least one of ephemeral content item collection attributes, ephemeral content item attributes, or user attributes (See Paragraph 37, “rank 430 of single content object 410 out of total quantity of recent content objects may be displayed. It should be appreciated that button or interface 440 may be provided and displayed on device 400, so that user may display a subsequent single content object in a content set in some embodiments of the present disclosure” and “difference 420 between the real time and the origination time of single content object 410 may be displayed”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Koumchatzky et al. (capturing live video streams) and Sehn (content delivery for ephemeral objects) with Stauffer (displaying contact objects).  This would have facilitated personalized content delivery by creating an engaging feed of timely content.  See Stauffer Paragraphs 3-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: social media.  

The Koumchatzky et al. reference as modified by Sehn and Stauffer teaches all the limitations of claim 1.  Regarding claim 2, Koumchatzky et al. teaches the computer-implemented method of claim 1, wherein generating the ephemeral content item from the live stream video includes dividing the live stream video into a plurality of chunks (See Koumchatzky et al., Figs.11 and Paragraph 48, “For example, the interactive video sharing engine 170 may classify portions, e.g., segments, of each live video stream as they are received from broadcasting devices, such as device 102. The portion may represent a few seconds of video frames from the video stream. The classifiers 176 may be machine learning algorithms trained to classify the portions. For example, the classifiers 176 may be a LSTM classifier that has undergone supervised or unsupervised training.”). 

The Koumchatzky et al. reference as modified by Sehn and Stauffer teaches all the limitations of claim 1.  Regarding claim 3, Koumchatzky et al. teaches the computer-implemented method of claim 1, wherein each of the plurality of ephemeral content item collections is associated with a type of ephemeral content item collection, wherein the type of ephemeral content item collection is at least one of a post-live ephemeral content item collection or a non-post-live ephemeral content item collection (See Koumchatzky et al., Figs.11 and Paragraph 48, “For example, the interactive video sharing engine 170 may classify portions, e.g., segments, of each live video stream as they are received from broadcasting devices, such as device 102. The portion may represent a few seconds of video frames from the video stream. The classifiers 176 may be machine learning algorithms trained to classify the portions. For example, the classifiers 176 may be a LSTM classifier that has undergone supervised or unsupervised training.”).

The Koumchatzky et al. reference as modified by Sehn and Stauffer teaches all the limitations of claim 1.  Regarding claim 5, Koumchatzky et al. teaches the computer-implemented method of claim 4, wherein the ephemeral content item collection attributes include at least one of: 
a type of ephemeral content item collection, an amount of time a user spends on an ephemeral content item collection, an aggregate or average amount of time a user spends on ephemeral content item collections, or a number of skips associated with an ephemeral content item collection (See Koumchatzky et al., Paragraph 43, “The classification data may be generated by one or more classifiers 176, which may be a machine learning algorithm trained to classify a small portion of the video, e.g., a few seconds, into one or more classes. Examples of possible classes include, but are not limited to, Selfie, Noise, Computer Screen, Driving, Talk, Stage, Sports, Food, Outdoors, Animals, Unplugged, Art, etc. Classes may include sub-classes, such as Sports.Skiing, Sports.Baseball, Sports.Golf etc. In some implementations the classes may be hierarchical. In some implementations the classes may be domain specific. The classes can be manually curated but may be refined with the help of the system 100. In some implementations the small portion of the video may be segments generated as part of the live-streaming process, e.g., using the HTTP Live Stream Protocol (HLS) or similar process”). 

The Koumchatzky et al. reference as modified by Sehn and Stauffer teaches all the limitations of claim 4.  Regarding claim 6, Koumchatzky et al. teaches the computer-implemented method of claim 4, wherein the ephemeral content item attributes include at least one of a type of ephemeral content item, an amount of time a user spends on an ephemeral content item, an aggregate or average amount of time a user spends on ephemeral content items, or a number of skips associated with an ephemeral content item (See Koumchatzky et al., Paragraph 47, “the interactive video sharing engine 170 may aggregate the different types of engagements, generating statistics for the broadcast. For example, the interactive video sharing engine 170 may track the number of signals of appreciation received from all viewers per minute, track the total number of signals of appreciation, track the comments per minute, track the total number of comments, track the total number of viewers, track the average viewing time of the viewers, track the number of shares, etc. The statistics may be stored as broadcast metadata 166.”). 

	The Koumchatzky et al. reference as modified by Sehn and Stauffer teaches all the limitations of claim 1.  Regarding claim 7, Koumchatzky et al. teaches the computer-implemented method of claim 1, wherein each of the plurality of ephemeral content item collections includes one or more ephemeral content items, wherein each ephemeral content item is associated with a type of ephemeral content item, wherein the type of ephemeral content item is selected from one or more of: 
a post-live ephemeral content item or a non-post-live ephemeral content item (See Koumchatzky et al., Figs.11 and Paragraph 48, “For example, the interactive video sharing engine 170 may classify portions, e.g., segments, of each live video stream as they are received from broadcasting devices, such as device 102. The portion may represent a few seconds of video frames from the video stream. The classifiers 176 may be machine learning algorithms trained to classify the portions. For example, the classifiers 176 may be a LSTM classifier that has undergone supervised or unsupervised training.”). 

The Koumchatzky et al. reference as modified by Sehn and Stauffer teaches all the limitations of claim 1.  Regarding claim 8, Koumchatzky et al. teaches the computer-implemented method of claim 1, wherein the machine learning model is trained to predict a probability of a user engaging with an ephemeral content item collection (See Koumchatzky et al., Paragraph 77, “the system predicts a level of interest for the broadcast by calculating an aggregate score based on the above segment classification (1035). The aggregate score may be based on the number of segments for each class detected, the respective measures of confidence, the number of segments to repress or promote, etc., as well as the respective percentages of occurrence of detected content classes over the sampled broadcasts. The system may determine whether the aggregate score meets a threshold (1040). The threshold may be validated by training data and indicates the video stream has sufficient content of interest”). 

	The Koumchatzky et al. reference as modified by Sehn and Stauffer teaches all the limitations of claim 1.  Regarding claim 9, Koumchatzky et al. teaches the computer-implemented method of claim 1, wherein the live stream video is associated with a total number of views that includes a number of views of the ephemeral content item generated from the live stream video (See Koumchatzky et al., Paragraph 47, “the interactive video sharing engine 170 may aggregate the different types of engagements, generating statistics for the broadcast. For example, the interactive video sharing engine 170 may track the number of signals of appreciation received from all viewers per minute, track the total number of signals of appreciation, track the comments per minute, track the total number of comments, track the total number of viewers, track the average viewing time of the viewers, track the number of shares, etc. The statistics may be stored as broadcast metadata 166.”). 

	The Koumchatzky et al. reference as modified by Sehn and Stauffer teaches all the limitations of claim 1.  Regarding claim 10, Koumchatzky et al. teaches the computer-implemented method of claim 1, wherein the live stream video is associated with feedback that is presented during playback of the ephemeral content item generated from the live stream video (See Koumchatzky et al., Paragraph 47, “the interactive video sharing engine 170 may aggregate the different types of engagements, generating statistics for the broadcast. For example, the interactive video sharing engine 170 may track the number of signals of appreciation received from all viewers per minute, track the total number of signals of appreciation, track the comments per minute, track the total number of comments, track the total number of viewers, track the average viewing time of the viewers, track the number of shares, etc. The statistics may be stored as broadcast metadata 166.”). 

Regarding claim 11, Koumchatzky et al. teaches a system comprising: 
at least one processor (See Koumchatzky et al., Figs. 1); and 
a memory storing instructions that, when executed by the at least one processor (See Koumchatzky et al., Figs. 1), cause the system to perform: 
ranking, by the computing system, a plurality of ephemeral content item collections, including the ephemeral content item collection, based on a machine learning model, wherein the plurality of ephemeral content item collections include live and post-live ephemeral content item collections, and wherein the machine learning model determines scores indicating probabilities of a user engaging with the plurality of ephemeral content item collections and is trained based on features relating to at least one of ephemeral content item collection attributes, ephemeral content item attributes, or user attributes (See Koumchatzky et al. , Figs. 5 and 6); and

providing, by the computing system, at least one of the ranked plurality of ephemeral content item collections in an ephemeral content feed of a user (See Koumchatzky et al., Figs. 5 and 6 & Paragraph 37, “live feed broadcast”).  Koumchatzky et al. does not disclose generating, by the computing system, an ephemeral content item from a live stream video that has concluded, wherein the ephemeral content item from the live stream video is included in an ephemeral content item collection.
	However, Sehn teaches generating, by the computing system, an ephemeral content item from a live stream video that has concluded, wherein the ephemeral content item from the live stream video is included in an ephemeral content item collection (See Sehn Column 2, Lines 2-16, “The memory 104 is a combination of flash memory and random access memory. The memory 104 stores an ephemeral message controller 106. The ephemeral message controller 106 includes executable instructions to display ephemeral messages. An ephemeral message may be a text, an image, a video and the like. The display time for the ephemeral message is typically set by the message sender. However, the display time may be a default setting or a setting specified by the recipient. Regardless of the setting technique, the message is transitory. That is, the message is automatically deleted after a specified viewing period, a specified number of views or a specified period of time (e.g., 24 hours)”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Koumchatzky et al. (capturing live video streams) with Sehn (content delivery for ephemeral objects).  This would have facilitated personalized content delivery by creating an engaging feed of timely content.  See Stauffer Paragraphs 3-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: social media.  

Koumchatzky et al. as modified by Sehn does not disclose ranking, by the computing system, a plurality of ephemeral content item collections, including the ephemeral content item collection, based on a machine learning model, wherein the machine learning model determines scores indicating probabilities of a user engaging with the plurality of ephemeral content item collections

However, Stauffer teaches ranking, by the computing system, a plurality of ephemeral content item collections, including the ephemeral content item collection, based on a machine learning model, wherein the plurality of ephemeral content item collections include live and post-live ephemeral content item collections, and wherein the machine learning model determines scores indicating probabilities of a user engaging with the plurality of ephemeral content item collections and is trained based on features relating to at least one of ephemeral content item collection attributes, ephemeral content item attributes, or user attributes (See Paragraph 37, “rank 430 of single content object 410 out of total quantity of recent content objects may be displayed. It should be appreciated that button or interface 440 may be provided and displayed on device 400, so that user may display a subsequent single content object in a content set in some embodiments of the present disclosure” and “difference 420 between the real time and the origination time of single content object 410 may be displayed”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Koumchatzky et al. (capturing live video streams) and Sehn (content delivery for ephemeral objects) with Stauffer (displaying contact objects).  This would have facilitated personalized content delivery by creating an engaging feed of timely content.  See Stauffer Paragraphs 3-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: social media.  

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 3, because claim 12 is substantially equivalent to claim 3.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 5, because claim 14 is substantially equivalent to claim 5.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 6, because claim 15 is substantially equivalent to claim 6.

Regarding claim 16, Koumchatzky et al. teaches a non-transitory computer readable medium including instructions that, when executed by at least one hardware processor of a computing system, cause the computing system to perform a method comprising:

generating an ephemeral content item from a live stream video that has concluded, wherein the ephemeral content item from the live stream video is included in an ephemeral content item collection (See Koumchatzky et al., Fig. 6 and Paragraph 63, “Process 600 begins with the system running trained video classifiers on a portion of each live video broadcast (605). The video classifiers may be supervised or unsupervised machine learning algorithms, such as LSTM classifiers. The system may store the classification data, i.e., which classes a portion of the live video stream falls into and what the confidence for the classification is, in metadata for the live video stream. This may allow the system to determine how much of a video stream is interesting (e.g., preview-eligible) and to select an appropriate portion for generation of a preview.”);

ranking, by the computing system, a plurality of ephemeral content item collections, including the ephemeral content item collection, based on a machine learning model, wherein the plurality of ephemeral content item collections include live and post-live ephemeral content item collections, and wherein the machine learning model determines scores indicating probabilities of a user engaging with the plurality of ephemeral content item collections and is trained based on features relating to at least one of ephemeral content item collection attributes, ephemeral content item attributes, or user attributes (See Koumchatzky et al. , Figs. 5 and 6); and

providing, by the computing system, at least one of the ranked plurality of ephemeral content item collections in an ephemeral content feed of a user (See Koumchatzky et al., Figs. 5 and 6 & Paragraph 37, “live feed broadcast”).  Koumchatzky et al. does not disclose generating, by the computing system, an ephemeral content item from a live stream video that has concluded, wherein the ephemeral content item from the live stream video is included in an ephemeral content item collection.
	However, Sehn teaches generating, by the computing system, an ephemeral content item from a live stream video that has concluded, wherein the ephemeral content item from the live stream video is included in an ephemeral content item collection (See Sehn Column 2, Lines 2-16, “The memory 104 is a combination of flash memory and random access memory. The memory 104 stores an ephemeral message controller 106. The ephemeral message controller 106 includes executable instructions to display ephemeral messages. An ephemeral message may be a text, an image, a video and the like. The display time for the ephemeral message is typically set by the message sender. However, the display time may be a default setting or a setting specified by the recipient. Regardless of the setting technique, the message is transitory. That is, the message is automatically deleted after a specified viewing period, a specified number of views or a specified period of time (e.g., 24 hours)”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Koumchatzky et al. (capturing live video streams) with Sehn (content delivery for ephemeral objects).  This would have facilitated personalized content delivery by creating an engaging feed of timely content.  See Stauffer Paragraphs 3-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: social media.  

Koumchatzky et al. as modified by Sehn does not disclose ranking, by the computing system, a plurality of ephemeral content item collections, including the ephemeral content item collection, based on a machine learning model, wherein the machine learning model determines scores indicating probabilities of a user engaging with the plurality of ephemeral content item collections

However, Stauffer teaches ranking, by the computing system, a plurality of ephemeral content item collections, including the ephemeral content item collection, based on a machine learning model, wherein the plurality of ephemeral content item collections include live and post-live ephemeral content item collections, and wherein the machine learning model determines scores indicating probabilities of a user engaging with the plurality of ephemeral content item collections and is trained based on features relating to at least one of ephemeral content item collection attributes, ephemeral content item attributes, or user attributes (See Paragraph 37, “rank 430 of single content object 410 out of total quantity of recent content objects may be displayed. It should be appreciated that button or interface 440 may be provided and displayed on device 400, so that user may display a subsequent single content object in a content set in some embodiments of the present disclosure” and “difference 420 between the real time and the origination time of single content object 410 may be displayed”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Koumchatzky et al. (capturing live video streams) and Sehn (content delivery for ephemeral objects) with Stauffer (displaying contact objects).  This would have facilitated personalized content delivery by creating an engaging feed of timely content.  See Stauffer Paragraphs 3-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: social media.  

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 3, because claim 17 is substantially equivalent to claim 3.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 5, because claim 19 is substantially equivalent to claim 5.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 6, because claim 20 is substantially equivalent to claim 6.

The Koumchatzky et al. reference as modified by Sehn and Makeev et al. teaches all the limitations of claim 1.  Regarding claim 21, Makeev et al. teaches the computer-implemented method of claim 1, wherein the user attributes include at least one of a location, an age, an age range, a gender, a language, a number of connections, an interest, a computing device, or an operating system (See Paragraph 36 “a user may create top content providers, top source objects, and/or top content objects without departing from the present disclosure”).

With respect to claim 22, it is rejected on grounds corresponding to above rejected claim 21, because claim 22 is substantially equivalent to claim 21.

With respect to claim 23, it is rejected on grounds corresponding to above rejected claim 21, because claim 23 is substantially equivalent to claim 21.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

In response to applicants’ comments,” Without conceding propriety of the rejection and in a genuine effort to advance prosecution of the instant application, Applicant has amended claims 1, 11, and 15”, indicate that the new reference has been added in a 103 rejection to address the new limitation, “
ranking, by the computing system, a plurality of ephemeral content item collections, including the ephemeral content item collection, based on a machine learning model, wherein the plurality of ephemeral content item collections include live and post-live ephemeral content item collections, and wherein the machine learning model determines scores indicating probabilities of a user engaging with the plurality of ephemeral content item collections and is trained based on features relating to at least one of ephemeral content item collection attributes, ephemeral content item attributes, or user attributes.”  Examiner has added Stauffer to address the amendments to the claims.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20160063277 is directed to METHOD, APPARATUS, AND MEDIA FOR CREATING SOCIAL MEDIA CHANNELS: [0110-0111] Ephemeral content associated with a channel may also be governed by different media types that may have a channel-wide set of access or other use conditions. Each content may also have a unique set of ephemeral conditions set by the channel owner or any user submitting content to the channel. Suitable content for use in channels may include, for example, video, streaming audio/music, photos, text, environmental data (e.g., eHealth or eFitness or other internet of things set of data), and the like. Examples of ephemeral channels may include, for example, individual feed channels, sporting event channels, social channels, and the like.  An individual feed channel can be defined by a data construct/data structure, such as the table of FIG. 2, including one or more users, content, channel rules or controls, metadata about the channel such as templates applicable to the channel or templates applied to the channel by the channel owner. A template defines various information and settings relating to rendering of the channel content, such as font title, options selectable by viewers, acceptable content type, and the like. Example templates are shown in FIGS. 4B and 4C. The users may include, for example, channel owner (e.g., a registered user), user identities (e.g., anyone who follows the owner, channel co-authors), and the like. In this example, the relationship columns of FIG. 2 can correspond to rules or controls.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154